DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 3/2/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. See below.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Note: the changes below are viewed as merely editorial and not matters affecting scope of the claim and therefore were not viewed as requiring authorization from Applicant. 



Claim 19, line 18, “comprises comprises” is changed to --comprises--
Claim 20, lines 6-7 recite “opening; an anvil positioned” is changed to --opening, wherein said anvil is positioned-- 


Allowed Claims / Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, 19 and 20, none of the prior art, alone or in combination, anticipate or render obvious the claimed invention. 
Regarding Claim 1, attention can be brought to the disclosure of Swensgard (US PGPUB 2013/0056520- previously cited) which discloses several features of the claimed invention (as outlined in the Non-Final Rejection mailed on 11/2/2020). However, Swensgard fails to explicitly disclose the anvil being distal to the firing position along the longitudinal axis and further fails to explicitly disclose the staple legs extending distally toward the firing position when positioned in the cartridge channel.
While other references (i.e. circular type staplers) teach surgical staplers comprising an anvil located distal to a firing position along a longitudinal axis and staple legs extending to the firing position as exemplified in Kasvikis (US PGPUB 2009/0302092- previously cited) and Green (US Patent 7,600,663- previously cited), it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Swensgard to modify the position of the Swensgard in this manner would render the stapler inoperable for its intended purpose (sequential firing). Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Swensgard to embody a stapler with a distal head/end effector as those taught by Kasvikis or Green as such a modification would require significant structural changes and would further require improper hindsight drawn from Applicant’s own disclosure as motivation. 
Regarding Claim 19 and 20, Swensgard at least fails to explicitly disclose each fastener of the claimed cartridges comprising fastener legs extending distally towards the firing position or the anvil when positioned in the cartridge channel and it would not have been obvious to one of ordinary skill in the art to have modified Swensgard to obtain the claimed invention given the same reasons as outlined above. 
Further note that regarding Claims 1, 19, and 20, Kasvikis (US PGPUB 2009/0302092) is relevant and teaches several of the claimed features including a structure that can be interpreted as a cartridge channel (152; Figure 1), but does not disclose other features such as the cartridges (132, 134; Figures 1-2) being sequentially fed distally into the same firing position as the cartridges are fed independently to different firing positions. Further regarding Claim 1, the cartridge channel (152) of Kasvikis is not configured to receive additional staple cartridges through the exterior opening thereof when the plurality of cartridges (132, 134) are already stored in the channel (152) as claimed. Further regarding Claims 19 and 20, Kasvikis does not disclose the different characteristics of the cartridges as claimed. Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was Kasvikis to obtain the claimed invention as such a modification would require significant structural changes and would further require improper hindsight drawn from Applicant’s own disclosure as motivation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/25/2021